ASHBURN, J., Dissenting.
I am unable to concur. To my mind the controlling question is one of cause and effect, “where the truth is occult and can be found only by resorting to the sciences.” (Employers’ etc. Corp. v. Industrial Acc. Com., 42 Cal.App.2d 669, 671 [109 P.2d 716].) No expert witness expressed the opinion that respondent’s present condition is the outgrowth of his industrial injury and I think the absence of such proof is fatal to the award.
An application for a rehearing was denied July 18, 1960. Ashburn, J., was of the opinion that the application should be granted. Petitioner’s application for a hearing by the Supreme Court was denied August 17, 1960. McComb, J., was of the opinion that the application should be granted.